 
 
 
 
EXHIBIT 10.5



POWER INTEGRATIONS, INC.
AMENDED AND RESTATED EXECUTIVE OFFICER BENEFITS AGREEMENT




This Amended and Restated Executive Officer Benefits Agreement (the “Agreement”)
is made and entered into as of May 1, 2014 (the “Effective Date”), by and
between Power Integrations, Inc., a Delaware corporation, (the “Company”) and
Clifford J. Walker (“Executive”).




Recitals
A.    Executive is an Executive Officer of the Company and possesses valuable
knowledge of the Company, its business and operations, and the markets in which
the Company competes.
B.    The Company draws upon the knowledge, experience and advice of Executive
in order to manage its business for the benefit of the Company’s stockholders.
C.    The Board of Directors desires to supplement Executive’s employment
arrangements so as to provide additional compensation and benefits to the
Executive to encourage Executive to continue to devote his attention and
dedication to the Company and to create additional incentives to continue his
employment with the Company.
D.     The Company and Executive previously entered into an Amended and Restated
Executive Officer Benefits Agreement by and between the Company and Executive,
dated May 6, 2013 (the “Prior Agreement”).
E.    The Company and Executive have agreed to amend and restate the Prior
Agreement in its entirety as set forth herein.




Agreement


Therefore, in consideration of the mutual agreements, covenants and
considerations contained herein, the undersigned hereby agree and acknowledge as
follows:


1.    The Prior Agreement is hereby amended and restated in its entirety and the
parties hereby agree to the terms hereof, including the terms set forth on
Exhibit A hereto. Pursuant to Sections 21(k) or 21(s) of Exhibit A hereto,
Executive shall first be eligible for the benefits under this Agreement upon the
completion of one year of continuous service as an Executive Officer of the
Company, unless the Board of Directors or Compensation Committee determines
otherwise.


2.    For the purposes of this Agreement the “Option Effective Date” shall mean
the Effective Date unless this Agreement is an amendment to an earlier agreement
in which case the “Option Effective Date” shall mean April 26, 2002.


3.    This Agreement may only be modified or amended by a supplemental written
agreement signed by Executive and the Company.


* * * * *

1

--------------------------------------------------------------------------------


In Witness Whereof, the undersigned have executed this Amended and Restated
Executive Officer Benefits Agreement, intending to be legally bound as of the
Effective Date.
COMPANY:
 
 
Power Integrations, Inc.
 
 
 
By:
/s/ Balu Balakrishnan
 
 
 
 
Name: Balu Balakrishnan
 
 
 
 
Title: President and CEO
 
 
 
 
 
EXECUTIVE:
 
 
/s/ Clifford J. Walker
 
 
 
Clifford J. Walker
 
 
 
 
 
 
 
 
Address for Notice: Executive’s home address as reflected in the records of the
Company
 
 
 
 
 
 
 
 
 
 
 
 
 






2

--------------------------------------------------------------------------------




EXHIBIT A


TERMS OF AMENDED AND RESTATED
EXECUTIVE OFFICER BENEFITS AGREEMENT


1.    Position and Duties. Executive shall continue to be an at-will employee of
the Company employed in his/her current position at his/her then current salary
rate. Executive shall also be entitled to continue to participate in and to
receive benefits on the same basis as other executive or senior staff members
under any of the Company’s employee benefit plans as in effect from time to
time. In addition, Executive shall be entitled to the benefits afforded to other
employees similarly situated under the Company’s employment policies. Executive
agrees to devote the business time, energy and skill necessary to execute
his/her duties at the Company. These duties shall include, but not be limited
to, any duties consistent with his/her position which may be assigned to
Executive from time to time.


2.    Acceleration of Vesting of Stock Awards Upon a Change of Control. In the
event of a Change of Control, and provided that Executive’s employment with the
Company has not terminated prior to such date, Executive shall be entitled to
the following benefits:


(a)All Retention Stock Awards granted by the Company to the Executive prior to
the Change of Control shall have their vesting accelerated such that 25% of the
then unvested shares subject to each Retention Stock Award will be deemed vested
and exercisable or issuable as of the consummation of the Change of Control.
Notwithstanding the foregoing, if the Change of Control does not require the
assumption or substitution by the acquiring entity (or parent thereof) of all of
the Company’s obligations of the then outstanding Retention Stock Awards, then
(i) if Executive is a New Executive, 50% of the then unvested shares subject to
each Retention Stock Awards will be accelerated and deemed vested and
exercisable prior to the consummation of the Change of Control; or (ii) if
Executive is a Senior Executive, 100% of the then unvested shares subject to any
Retention Stock Awards will be accelerated and deemed vested and exercisable
prior to the consummation of the Change of Control. The shares vesting pursuant
to this Section 2(a) will be exercisable, issued or converted and paid in
accordance with Sections 2(c) and 20(a). Except as otherwise provided in the
applicable award agreement, the portion of any unvested Retention Stock Award
that is not assumed (or an appropriate substitution provided) and that does not
vest based on this Section 2(a) will be forfeited by Executive and will be of no
further force or effect.


(b)All Performance Stock Awards granted by the Company to the Executive prior to
the Change of Control shall have their vesting accelerated immediately prior to
consummation of such Change of Control so that 100% of the then unvested shares
will be deemed vested at the applicable maximum achievable Performance Level .
The shares vesting pursuant to this Section 2(b) will be exercisable, issued or
converted and paid in accordance with Sections 2(c) and 20(a).


(c)In the event of a Change of Control, the Company undertakes to facilitate
Executive’s receipt of any of the benefits set forth in this Agreement by
providing written notice to Executive, at least ten (10) days in advance of the
closing of such transaction, which (i) indicates the anticipated timing and
material economic terms of the anticipated transaction and (ii) references the
Executive’s rights under this Agreement. The Company shall also provide
appropriate Stock Award exercise forms and instructions to assist Executive in
exercising his or her rights to acquire securities of the Company on or prior to
the consummation of the Change of Control. Executive is strongly encouraged to
consult with his or her tax and financial advisor prior to electing to exercise
any option pursuant to this Agreement.


3.    Termination Upon Change of Control.


(a)    Severance Benefits. In the event of the Executive’s Termination Upon
Change of Control, Executive shall be entitled to the following separation
benefits:


(i)Salary and Accrued Benefits.    All salary and accrued but unused vacation
earned through the date of Executive’s termination.


(ii)Annual Performance Bonus. Payment of a Prorated Portion of the cash value of
Executive’s Annual Performance Bonus measured as of the date of termination for
the year in which such termination occurs.


(iii)Expenses.    Within fourteen (14) days of submission of proper expense
reports by the Executive, reimbursement by the Company for all expenses
reasonably and necessarily incurred by the Executive in connection with the
business of the Company prior to his termination of employment.



1

--------------------------------------------------------------------------------




(iv)Severance Payment.


(1)if Executive is a New Executive, payment of an amount equal to six (6) months
of Executive’s Highest Annual Salary from the Company and 50% of the cash value
of Executive’s Annual Performance Bonus measured as of the date of termination
at the applicable maximum achievable Performance Level as in effect as of the
date of such termination to be paid in a lump sum on the sixtieth (60th) day
following such termination as provided in Section 14; or


(2)if Executive is a Senior Executive, payment of an amount equal to (a) six (6)
months of Executive’s Highest Annual Salary from the Company and 50% of the cash
value of Executive’s Annual Performance Bonus measured as of the date of
termination at the applicable maximum achievable Performance Level as in effect
as of the date of such termination to be paid in a lump sum on the sixtieth
(60th) day following such termination as provided in Section 14 and (b) up to an
additional six (6) months of Executive’s Highest Annual Salary and 50% of such
Annual Performance Bonus measured as of the date of termination at the
applicable maximum achievable Performance Level, less applicable withholding,
shall be paid beginning six months after termination, subject to Section 14, in
ratable monthly installments for six months or until Executive secures new
employment, whichever occurs earlier.


(v)Stock Awards.


(1)The ability to exercise any and all outstanding vested options granted after
the Option Effective Date (and any vested options granted prior to the Option
Effective Date but only to the extent that such extension of exercisability
would not require the Company to incur a compensation expense for financial
statement purposes) for twelve (12) months from the date of termination of
employment.


(2)The vesting of all Stock Awards (to the extent such Stock Award does not also
constitute a portion of Executive’s Annual Performance Bonus) granted by the
Company to the Executive and outstanding immediately prior to such Termination
Upon Change of Control shall have their vesting accelerated, such that (i) if
Executive is a New Executive, 50% of the then unvested shares subject to such
Stock Award will be deemed vested and exercisable as of the date of termination
of employment; or (ii) if Executive is a Senior Executive, 100% of the then
unvested shares subject to such Stock Award will be deemed vested and
exercisable as of the date of termination of employment. Any shares vesting
pursuant to this Section 3(a)(v)(2) subject to a Performance Stock Award shall
vest at the applicable maximum achievable Performance Level. The shares vesting
pursuant to this Section 3(a)(v)(2) will be issued in accordance with Section
20(a). Except as otherwise provided in the applicable Stock Award agreement, the
portion of any unvested Stock Award that does not vest based on this Section
3(a)(v)(2) will be forfeited by Executive and will be of no further force or
effect.


(b)    Benefits Continuation.


(i)    In the event of Executive’s Termination Upon Change of Control, Executive
shall be entitled to elect continued medical and dental insurance coverage in
accordance with the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”) and the Company shall pay such
COBRA premiums for (i) six (6) months from the date of termination of
employment, if Executive is a New Executive; or (ii) twelve (12) months from the
date of termination of employment, if Executive is a Senior Executive.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer’s group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) during the period provided for herein, the Company shall cease
payment of the COBRA premiums; and


(ii)    Executive shall receive the benefits, if any, under the Company’s 401(k)
Plan and other Company benefit plans to which he may be entitled pursuant to the
terms of such plans.


4.    Termination of Employment.


(a)    Severance Benefits. In the event of the Executive’s Termination of
Employment, Executive shall be entitled to all separation benefits provided in
Section 3(a)(i) (“Salary and Accrued Benefits”), Section 3(a)(ii) (“Annual
Performance Bonus”) and 3(a)(iii) (“Expenses”) above. In addition, Executive
shall be entitled to six (6) months of Executive’s Highest Annual Salary and 50%
of the cash value of Executive’s Annual Performance Bonus at the applicable
maximum achievable Performance Level as in effect as of the date of such
termination, all less applicable withholding, paid in a lump sum within sixty
(60) days of such termination as provided in Section 14.


(b)    Performance Stock Awards.    



2

--------------------------------------------------------------------------------




(i)    A Prorated Portion of all shares subject to Performance Stock Awards
granted to the Executive by the Company and outstanding prior to such
Termination of Employment with a performance period greater than one (1) year
and granted other than in connection with Executive’s Annual Performance Bonus
shall vest at such Performance Level as determined by the Board of Directors or
Compensation Committee on the date of such determination.


(ii)    Immediately prior to the consummation of any Change of Control to occur
after Executive’s Termination of Employment, a Prorated Portion of Executive’s
outstanding Performance Stock Awards with a performance period greater than one
(1) year and granted other than in connection with Executive’s Annual
Performance Bonus will be deemed vested at the applicable maximum achievable
Performance Level. The shares vesting pursuant to this Section 4(b)(ii) will be
exercisable, issued or converted and paid in accordance with Sections 2(c) and
20(a).


(c)    Benefits Continuation.


(i)    In the event of Executive’s Termination of Employment, Executive shall be
entitled to elect continued medical and dental insurance coverage in accordance
with the applicable provisions of COBRA and the Company shall pay such COBRA
premiums for six (6) months from the date of Termination of Employment.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer’s group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) during the period provided for herein, the Company shall cease
payment of the COBRA premiums; and


(ii)    Executive shall receive the benefits, if any, under the Company’s 401(k)
Plan and other Company benefit plans to which he may be entitled pursuant to the
terms of such plans.


5.    Retirement Benefits.


(a)    In order to be eligible for the Retirement Benefits described in Section
5(b) below, the Executive must meet both of the following criteria:


(i)    At the time of Executive’s termination of employment with the Company
(other than in circumstances in which such termination (i) constitutes a
termination with Cause or (ii) does not qualify as a Separation from Service),
the Executive has (1) achieved the age of 50 and served the Company for at least
15 years; or (2) achieved the age of 55 and served the Company for at least 10
years; provided, however, if such termination of employment also constitutes a
Termination of Employment or a Termination Upon Change of Control, Executive
must elect within thirty (30) days of such termination to receive either the
benefits provided in Section 3 or Section 4, as applicable, or the benefits
provided in this Section 5; and


(ii)    At any time during which the Executive is receiving Retirement Benefits,
the Executive shall not (1) be employed or on contract full time by a third
party (excluding a non-profit organization described in Section 501(c)(3) of the
Code) or (2) engage in Competition. If the Executive engages in either (1) or
(2), then all Retirement Benefits shall terminate immediately and permanently.


(b)    If both conditions in Sections 5(a)(i) and 5(a)(ii) above are satisfied,
the Executive shall be entitled, subject to Section 14, to receive the following
“Retirement Benefits:”


(i)    Option Exercisability. The ability to exercise any and all options
granted after the Option Effective Date (and any options granted prior to the
Option Effective Date but only to the extent that such extension of
exercisability would not require the Company to incur a compensation expense for
financial statement purposes) to the extent such options are vested as of the
date of termination of employment for the earlier of: (i) the term of the
option, (ii) the termination of the option in connection with any Change of
Control, or (iii) five years;


(ii)    Performance Stock Awards. The benefits provided under Section 4(b)
(“Performance Stock Awards”); and


(iii)    Medical and Dental Coverage. The Company shall pay the Executive’s
medical and dental premiums until the Executive achieves the age of Medicare
eligibility, and additionally, if the Executive’s medical and dental coverage on
the date of termination included the Executive’s dependents, the premiums of
such dependents until the Executive achieves the age of Medicare eligibility as
follows:


(A)    COBRA Continuation Coverage. Upon the termination of Executive’s active
employment with the Company, Executive shall be entitled to elect continued
medical and dental insurance coverage in accordance

3

--------------------------------------------------------------------------------




with the applicable provisions of COBRA and the Company shall pay such COBRA
premiums.


(B)    Coverage After COBRA & Prior to Medicare Eligibility. In the event the
Executive is not eligible for Medicare coverage at the end of his maximum
applicable COBRA coverage period, then, the Executive shall identify and locate
either or both an individual conversion policy through the insurer providing
insurance coverage in connection with the Company sponsored medical and dental
plans available to active employees (the “Conversion Policy”), and/or a
supplemental individual policy or an individual policy on the open market (the
“Individual Policy”) to be effective upon the termination of his COBRA
continuation coverage so that, when the coverages for Executive provided by the
Conversion Policy and/or the Individual Policy are combined, such coverages
provide substantially similar medical and dental benefits in the aggregate as
those provided under the medical and dental plans sponsored by the Company at
such time, or at any time after the termination of Executive’s employment, for
active employees (the “Comparable Coverage”). The Company shall be responsible
for the payment of any Conversion Policy premiums and/or Individual Policy
premiums for the Comparable Coverage which payment shall not exceed the cost of
premiums for medical and dental coverage for then active employees. If Executive
is at such time eligible to participate under the Company Plans, Executive will
be entitled to so participate.


(C)    Coverage After COBRA & Upon Medicare Eligibility. In the event the
Executive is eligible for Medicare coverage at the end of his maximum applicable
COBRA coverage period, the Executive may identify and locate a Medicare
supplemental policy, which may include, to the extent permitted, the medical and
dental plans sponsored by the Company at such time for active employees (the
“Company Plans”), that, when combined with the coverage provided by Medicare,
provides Comparable Coverage. If Executive is at such time eligible to
participate under the Company Plans, Executive will be entitled to so
participate; provided that Executive shall be solely responsible for the payment
of any Medicare premiums and/or Medical supplemental policy premiums for the
Comparable Coverage (including, if applicable, any premiums under the Company
Plans).


(D)    Taxes, Coverage. The Executive shall be responsible for any taxes that
may be attributable to or result from the payments made by the Company in
accordance with this Section 5(b)(iii) or receipt of medical and dental benefits
attributable to or result from such payments. Notwithstanding Section
5(b)(iii)(A) or (B), in the event Executive becomes eligible to be covered under
another employer’s group health plan (other than a plan which imposes a
preexisting condition exclusion to the extent permissible by law, unless the
preexisting condition exclusion does not apply) during the period provided for
herein, the Company shall cease payment of any premiums. The Company will use
commercially reasonable efforts to provide that Executive will continue to be
eligible for coverage as provided under this Section 5(b)(iii) under the Company
Plans, unless the Board of Directors or Compensation Committee determines that
such coverage would create an undue burden on the Company.
    
6.    Termination of Employment due to Death or Permanent Disability.


(a)    In the event of (i) the Executive’s death during his employment with the
Company and the Executive having satisfied the criteria provided at Section
5(a)(i) as of or prior to the date of his death or (ii) the Executive’s death
during the period while Executive was receiving Retirement Benefits as a result
of compliance with the criteria provided at Section 5(a)(i) and 5(a)(ii), (1)
the Executive’s legal representative or any person empowered to act on his
behalf under his will or under the then applicable laws of descent and
distribution shall be entitled to the benefits pursuant to Section 5(b)(i)
(“Option Exercisability”) and Section 5(b)(ii) (“Performance Stock Awards”) and
(2) the Executive’s dependents, to the extent applicable, shall be entitled to
the benefits pursuant to Section 5(b)(iii)(A)-(D) (“Medical and Dental
Coverage”) for that period of time until the Executive would have achieved the
age of Medicare eligibility if the Executive had lived.  


(b)    In the event of the Executive’s Permanent Disability during his
employment with the Company and the Executive having satisfied the criteria
provided at Section 5(a)(i), the Executive, and to the extent applicable, his
dependents, shall be entitled to the benefits provided in Section 5(b)(i)
(“Option Exercisability”), Section 5(b)(ii) (“Performance Stock Awards”) and
5(b)(iii)(A)-(D) (“Medical and Dental Coverage”).


7.    Payment of Taxes. All payments made to Executive under this Agreement
shall be subject to all applicable federal and state income, employment and
payroll taxes, including all withholding taxes.


8.    Parachute Payment. Executive is strongly encouraged to review the
following provision and consult with his or her tax and financial advisor
concerning the application of any personal tax consequences related to any
payments provided for under this Agreement and the following provision. In the
event that any of the payments and benefits provided for in this Agreement or
otherwise payable to the Executive (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment pursuant to this Agreement
(a “Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall
be either (i) the largest portion of the Payment that would result in no portion
of the

4

--------------------------------------------------------------------------------




Payment (after reduction) being subject to the Excise Tax or (ii) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (i) or by clause (ii)), after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the receipt by Executive, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for Executive.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A. Unless the Company and the Executive otherwise agree in
writing, any determination required under this Section 8 shall be made in
writing by independent public accountants appointed by the Company and
reasonably acceptable to the Executive (the “Accountants”), whose determination
shall be conclusive and binding upon the Executive and the Company for all
purposes. The Company shall bear all costs the Accountants may reasonably incur
in connection with such determination, and the Company and the Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 8.


9.    Exclusive Remedy. The payments and benefits provided for in Section 3,
Section 4, Section 5 or Section 15 shall constitute the Executive’s sole and
exclusive remedy for any alleged injury or other damages arising out of the
cessation of the employment relationship between the Executive and the Company.
The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with these
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity.


10.    Proprietary and Confidential Information. The Executive agrees to
continue to abide by the terms and conditions of any Company’s confidentiality
and/or proprietary rights agreement between the Executive and the Company.


11.    Arbitration. Any claim, dispute or controversy arising out of this
Agreement, the interpretation, validity or enforceability of this Agreement or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association in San Jose, California or
elsewhere by mutual agreement. The selection of the arbitrator and the
arbitration procedure shall be governed by the Commercial Arbitration Rules of
the American Arbitration Association. All costs and expenses of arbitration or
litigation, including but not limited to reasonable attorneys fees and other
costs reasonably incurred by the Executive, shall be paid by the Company.
Judgment may be entered on the award of the arbitration in any court having
jurisdiction.


12.    Interpretation. Executive and the Company agree that this Agreement shall
be interpreted in accordance with and governed by the laws of the State of
California, without regard to such state’s conflict of laws rules.


13.    Conflict in Benefits. This Agreement shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Agreement. To the extent Executive is entitled to severance or
other benefits upon termination of employment under this Agreement and any other
agreement, including any change in control agreement entered into by the Company
and the Executive, entered into prior to the Effective Date, the benefits
payable under this Agreement shall supersede and replace any other such
agreement. However, this Agreement is not intended to and shall not affect,
limit or terminate (i) any plans, programs, or arrangements of the Company that
are regularly made available to a significant number of employees of the
Company, (ii) the Company’s equity incentive plans, (iii) any agreement or
arrangement with the Executive that has been reduced to writing and which does
not relate to the subject matter hereof, or (iv) any agreements or arrangements
hereafter entered into by the parties in writing, except as otherwise expressly
provided herein.


14.    Release of Claims. Executive shall receive the severance benefits or the
Retirement Benefits pursuant to this Agreement only if Executive executes and
returns to the Company, within the applicable time period set forth therein but
in no event more than sixty (60) days following the date of Executive’s
Separation from Service, a release of claims (the “Release of Claims”) in favor
of the Company in a form reasonably satisfactory to the Company, and permits
such Release of Claims to become effective in accordance with its terms on or
prior to such sixtieth day (the “Release Agreement Deadline”). If the Release of
Claims

5

--------------------------------------------------------------------------------




does not become effective by the Release Agreement Deadline, the Executive will
forfeit any right to severance benefits or Retirement Benefits pursuant to this
Agreement. Regardless of whether the Release of Claims becomes effective prior
to the Release Agreement Deadline, any severance benefits or Retirement Benefits
payable prior to the Release Agreement Deadline shall be paid on the Release
Agreement Deadline, with the remainder of the payments to be made as originally
scheduled. Except to the minimum extent that payments must be delayed pursuant
to Section 20(c) because Executive is a “specified employee” or until the
effectiveness (or deemed effectiveness) of the Release of Claims, all amounts
will be paid as soon as practicable in accordance with the Company’s normal
payroll practices following Executive’s Separation from Service. Notwithstanding
the foregoing, the Release of Claims shall not be construed to waive any right
to indemnification or contribution otherwise available to Executive under law or
rules of corporate governance with respect to claims by third parties for
actions or omissions in Executive’s role as an officer of the Company.


15.    Successors and Assigns.


(a)    Successors of the Company. The Company will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession transaction shall be a breach of this
Agreement and shall entitle the Executive to terminate his or her employment
with the Company within three (3) months thereafter and to receive the benefits
provided under Section 3 of this Agreement in the event of a Termination Upon
Change of Control; provided, however, that (i) such termination of employment
must be a Separation from Service and (ii) the Executive must deliver a Release
of Claims as provided in Section 14. As used in this Agreement, “Company” shall
mean the Company as defined above and any successor or assign to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 15 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.


(b)    Heirs of Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


16.    Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:


if to the Company:
Power Integrations, Inc.
5245 Hellyer Avenue
San Jose, California 95138
Attn: Chief Executive Officer or Chief Financial Officer


and if to the Executive, at the address specified in this Agreement. Notice may
also be given at such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.


17.    No Representations. Executive acknowledges that he/she is not relying and
has not relied on any promise, representation or statement made by or on behalf
of the Company which is not set forth in this Agreement.


18.    Validity. If any one or more of the provisions (or any part thereof) of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby.


19.    Consultation with Legal and Financial Advisors. Executive acknowledges
that his Agreement confers significant legal rights, and may also involve the
waiver of rights under other agreements; that the Company has encouraged
Executive to consult with Executive’s personal legal and financial advisers; and
that Executive has had adequate time to consult with Executive’s advisers before
signing this Agreement.


20.    Application of Section 409A and Other Limitations. Executive is strongly
encouraged to review the following provisions and consult with his or her tax
and financial advisor concerning the application of any personal tax
consequences related to any payments provided for under this Agreement and the
following provisions.


(a)    If any Stock Award (other than stock options) vesting pursuant to Section
2(a), Section 2(b), Section

6

--------------------------------------------------------------------------------




3(a)(v)(2) or Section 4(b)(ii):


(i)    does not constitute “deferred compensation” within the meaning of Section
409A, the shares vesting pursuant to such events will be issued (1) in respect
of Section 2(a), Section 2(b) and Section 4(b)(ii) immediately prior to the
consummation of the Change of Control, and (2) in respect of Section 3(a)(v)(2)
on the sixtieth (60th) day following the Termination Upon Change of Control as
further provided in Section 14 hereof.


(ii)    does constitute “deferred compensation” within the meaning of Section
409A, the shares vesting pursuant to such events will be issued (1) in respect
of Section 2(a), Section 2(b) and Section 4(b)(ii) immediately prior to the
Change of Control, provided such payment can be made without adverse personal
tax consequences to the Executive, or else the shares vesting pursuant to
Section 2(a), Section 2(b) and Section 4(b)(ii) will be converted into the same
consideration received by the holders of the Company’s common stock pursuant to
the Change of Control, and such consideration will be issued in accordance with
the delivery schedule for such Stock Award in effect immediately prior to the
Change of Control and (2) in respect of Section 3(a)(v)(2) will be issued in
accordance with the delivery schedule for such Stock Award in effect immediately
prior to the Termination Upon Change of Control.


(b)    Extension of Stock Option Exercise Period. Notwithstanding anything to
the contrary in this Agreement, in the event any extended exercise period
provided for in this Agreement shall result in a portion of a stock option
becoming subject to the provisions of Section 409A, the extended exercise period
of such portion of such stock option shall be automatically shortened by the
minimum extent necessary to prevent such portion of such option from becoming
subject to Section 409A. In no event will any provisions in this Agreement
providing for an extended exercise period result in the extension of the
exercise period of any stock option beyond the maximum permitted term of such
stock option as provided under the applicable equity incentive plan and stock
option award agreement in effect for such stock option, assuming for the
purposes of this Section 20(b) no termination of Executive’s employment with the
Company.


(c)    Other Benefits. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent any benefits (“Benefits”) provided
herein other than those described in Section 20(b) are subject to Section 409A:
(A) The Benefits are intended to qualify for an exemption from application of
Section 409A or comply with the requirements of Section 409A to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly. (B) Benefits contingent on
a termination of employment shall not commence until Executive has a Separation
from Service. (C) Each installment of a Benefit is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i). (D) Each Benefit is intended
to satisfy the exemptions from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9)
to the maximum extent available. However, if such exemptions are not available
and Executive is, upon Executive’s Separation from Service, a “specified
employee” for the purposes of Section 409A, then, solely to the extent necessary
to avoid adverse personal tax consequences under Section 409A, the timing of the
Benefit payments otherwise payable prior to such date shall be delayed until the
earlier of (x) six (6) months and one day after Executive’s Separation from
Service, or (y) Executive’s death, and any payments otherwise scheduled to be
made after such date shall be paid as originally scheduled. (E) To the extent
that any reimbursements payable to Executive pursuant to Section 3(a)(iii) are
subject to the provisions of Section 409A, the following provisions will apply
in addition to the provisions of any applicable expense reimbursement policy:
(a) to be eligible to obtain reimbursement for such expenses Executive must
submit expense reports within 45 days after the expense is incurred, (b) any
such reimbursements will be paid no later than the earlier of (x) thirty (30)
days after the date Executive submits receipts for the expenses or (y) December
31 of the year following the year in which the expense was incurred, (c) the
amount of expenses reimbursed in one year will not affect the amount eligible
for reimbursement in any subsequent year, and (d) the right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.


(d)    Payment of Health Care Benefits. Notwithstanding anything to the contrary
set forth herein, if the Company determines, in its sole discretion, that it
cannot provide the COBRA premium, Conversion Policy premium, Individual Policy
premium, or other medical and dental coverage premiums (together the “Health
Care Benefits”) contemplated under this Agreement without potentially incurring
financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof pay Executive a taxable cash amount, which payment shall be made
regardless of whether Executive or Executive’s eligible family members elect
health care continuation coverage (the “Health Care Benefit Payment”). Subject
to any further delay in payment required by Section 14 of this Agreement, the
Health Care Benefit Payment shall be paid in monthly installments on the same
schedule that such amounts would otherwise have been paid to the insurer. The
Health Care Benefit Payment shall be equal to (a) the amount that the Company
would have otherwise paid to provide the Health Care Benefits for the duration
of the applicable severance period (which amount shall be calculated based on
the premium for the first month of coverage), plus (b) an additional amount such
that after payment of all taxes, Executive retains an amount equal to the
Company’s aggregate cost of otherwise providing the Health Care Benefits. For
purposes of calculating the “additional amount” in clause (b) of the preceding
sentence, Executive shall be deemed to have: paid federal income

7

--------------------------------------------------------------------------------




taxes at the highest marginal rate of federal income and employment taxation for
the calendar year in which the Health Care Benefit Payment is to be made, and
paid applicable state and local income taxes at the highest rate of taxation for
the calendar year in which the Health Care Benefit Payment is to be made, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.


21.    Definitions. As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:


(a)    “2007 Equity Incentive Plan” means that certain 2007 Equity Incentive
Plan, as amended, as originally adopted by the Board of Directors on September
10, 2007, and any successor plan thereto.


(b)    “Annual Performance Bonus” means the Executive’s current annual
performance incentive bonus at the applicable maximum achievable Performance
Level, whether consisting of cash or Stock Awards, as determined by the Board of
Directors or Compensation Committee on an annual basis.


(c)    “Cause” means:


(i)    A material act of theft, dishonesty, fraud, intentional falsification of
any employment or Company records or the commission of any criminal act which
impairs Executive’s ability to perform his/her duties under this Agreement;


(ii)    A material improper disclosure of the Company’s confidential, business
or proprietary information by Executive;


(iii)    Any action by Executive intentionally causing or expected to cause
material harm to the reputation and standing of the Company, or gross negligence
or willful misconduct in the performance of Executive’s assigned duties (but not
mere unsatisfactory performance); or


(iv)    The Executive’s conviction (including any plea of guilty or nolo
contendere) for a felony causing material harm to the reputation and standing of
the Company, as determined by the Company in good faith.


(d)    “Change of Control” means:


(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of (A) the outstanding shares of common
stock of the Company or (B) the combined voting power of the Company’s
then-outstanding securities;


(ii)    The Company is party to a merger or consolidation which results in the
holders of voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;


(iii)    There occurs a change in the Board of Directors of the Company within a
two-year period, as a result of which fewer than a majority of the Directors are
Incumbent Directors. For purposes of this Agreement, an “Incumbent Director” is
any director who is either:


(A)    A director of the Company as of January 1, 2013; or


(B)    A director who is elected or nominated for election to the Board of
Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).


(iv)    The sale or disposition of 50% or more of the Company’s assets (or
consummation of any transaction having similar effect); or
(v)    The dissolution or liquidation of the Company.

8

--------------------------------------------------------------------------------






(e)    “Code” means the Internal Revenue Code of 1986, as amended.


(f)    “Company” shall mean Power Integrations, Inc., and following a Change of
Control, any successor or assign to its business and/or assets that agrees or
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.


(g)    “Competition” shall mean rendering services for any organization or
engaging in any business directly competitive with the Company or materially
contrary or harmful to the interests of the Company, including, but not limited
to (i) accepting employment with, or serving as a consultant, advisor or in any
other capacity to, the division or other portion of the business of any employer
which competes directly with the Company; (ii) materially acting against the
interest of the Company or (iii) personally recruiting, directly or indirectly,
any person who is then an employee of the Company.


(h)    “Executive Officer” means any employee of the Company designated an
executive officer by the Board of Directors or Compensation Committee.


(i)    “Good Reason” means the occurrence of any of the following conditions,
without Executive’s written consent, which condition(s) remain(s) in effect 20
days after written notice to the Board of Directors from Executive of such
condition(s), if such notice is given within one year of the occurrence of such
condition(s):


(i)    A material decrease or planned decrease in Executive’s annual salary, the
cash value of Executive’s Annual Performance Bonus or employee benefits
following a Change of Control;


(ii)    A demotion, a material reduction in Executive’s position,
responsibilities or duties or a material, adverse change in Executive’s
substantive functional responsibilities or duties, provided, however, that in
the event of a Change of Control, Executive will be deemed demoted and his
position, responsibilities or duties materially reduced or his substantive
functional responsibilities or duties materially adversely changed if Executive
is not responsible for at least substantially the same function that Executive
had in the Company prior to the Change of Control.


(iii)    The relocation of Executive’s work place for the Company to a location
more than fifty (50) miles from the current location of Executive’s work place
or a material adverse change in the working conditions or established working
hours which persist for a period of six continuous months; or


(iv)    Any material breach of this Agreement by the Company.


(j)    “Highest Annual Salary” means Executive’s highest annual salary in any of
the three years preceding the applicable date of determination, provided,
however, that if the Executive’s then effective annual salary would be
Executive’s highest annual salary upon completion of the current year of
service, then Highest Annual Salary shall mean Executive’s then effective annual
salary.


(k)    “New Executive” means an Executive who has served as an executive of the
Company for fewer than five years. Executive’s service to the Company as an
executive will be deemed to begin upon the date of commencement of employment as
an Executive Officer or upon the date of promotion to an Executive Officer
position. A New Executive will be first eligible for the benefits under this
Agreement upon the completion of one year of continuous service as an Executive
Officer of the Company, unless the Board of Directors or Compensation Committee
determines otherwise.


(l)    “Performance Level” means the pay out amounts (whether in cash or Stock
Awards) based upon the satisfaction of one or more performance criteria as
determined by the Board of Directors or Compensation Committee.


(m)    “Performance Stock Award” means any Stock Award subject to vesting upon
the achievement of any Performance Level regardless of the length of any
performance period.


(n)    “Permanent Disability” means that:


(i)    The Executive has been incapacitated by bodily injury or disease so as to
be prevented thereby from engaging in the performance of the Executive’s duties;


(ii)    Such total incapacity shall have continued for a period of six
consecutive months;



9

--------------------------------------------------------------------------------




(iii)    Such incapacity will, in the opinion of a qualified physician, be
permanent and continuous during the remainder of the Executive’s life; and


(iv)    Such incapacity results in Executive’s Separation from Service.


(o)    “Prorated Portion” means a fraction the numerator of which is the number
of days in an applicable performance period prior to such Executive’s
termination of employment and the denominator of which is the total number of
days in an applicable performance period.


(p)     “Release of Claims” means the release of claims required by Section 14
of this Agreement.


(q)    “Retention Stock Award” means any Stock Award subject to vesting upon the
completion of time-based vesting criteria.


(r)    “Section 409A” means Section 409A of the Code and the regulations and
other guidance thereunder and any state law of similar effect.


(s)    “Senior Executive” means an Executive who has served continuously as an
executive of the Company for at least five years. Executive’s service to the
Company as an executive will be deemed to begin upon the date of commencement of
employment as an Executive Officer or upon the date of promotion to an Executive
Officer position, unless the Board of Directors or Compensation Committee
determines otherwise.
        
(t)    “Separation from Service” means a “separation from service” for the
purposes of Section 409A with respect to the Company.


(u)    “Stock Award” shall have the same meaning given to it in the 2007 Equity
Incentive Plan, as may be amended from time to time.


(v)    “Termination of Employment” means Executive’s Separation from Service
that results from:


(i)    Any termination of employment of the Executive by the Company without
Cause; or


(ii)    Any resignation by the Executive for Good Reason.
“Termination of Employment” shall not include any termination of the employment
of the Executive (a) by the Company for Cause; (b) as a result of Permanent
Disability of the Executive; (c) as a result of the death of the Executive; (d)
as a result of the voluntary termination of employment by the Executive for
reasons other than Good Reason; or (e) a Termination Upon Change of Control.
(w)    “Termination Upon Change of Control” means Executive’s Separation from
Service that results from:
(i)    Any termination of the employment of the Executive by the Company without
Cause on or within eighteen (18) months after (i) the occurrence of a Change of
Control; or (ii) the date that the person serving as of the Effective Date as
Chief Executive Officer of the Company ceases to serve in such office; or


(ii)    Any resignation by the Executive for Good Reason within eighteen (18)
months after (i) the occurrence of a Change of Control or (ii) the date that the
person serving as of the Effective Date as Chief Executive Officer of the
Company ceases to serve in such office.


“Termination Upon Change of Control” shall not include any termination of the
employment of the Executive (a) by the Company for Cause; (b) as a result of the
Permanent Disability of the Executive; (c) as a result of the death of the
Executive; or (d) as a result of the voluntary termination of employment by the
Executive for reasons other than Good Reason.


* * * * *





10